UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 7, 2015 LATITUDE 360, INC. (Exact name of Registrant as Specified in its Charter) Nevada 000-51644 20-5587756 (State or other jurisdictionof incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 6022 San Jose Blvd. Jacksonville, FL (Address of Principal Executive Offices) (
